UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2154



SANJEEV MALHOTRA,

                                              Plaintiff - Appellant,

          versus


WATERGATE   AT  LANDMARK   (WAL)   CONDOMINIUM
ASSOCIATION, WAL Board of Directors and/or its
assignees,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-05-76-LMB)


Submitted: March 23, 2006                     Decided: March 27, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sanjeev Malhotra, Appellant Pro Se. Michael Curtis Gartner,
WHITEFORD, TAYLOR & PRESTON, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sanjeev Malhotra appeals the district court’s orders

dismissing his claim of wrongful termination and granting summary

judgment to Defendant on his claim that his Flexible Spending

Account funds were being withheld. We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See (R. Vol. 2 at 2-7); Malhotra v.

Watergate at Land Condo Assoc., No. CA-05-76-LMB (E.D. Va. filed

Sept. 13, 2005 and entered Sept. 14, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 2 -